DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 09/02/2022. 
In the paper of 09/02/2022, Applicant amended claims 1, 5, 9, 14, 34, 38 and also amended withdrawn claims 101 and 111. Claims 73, 87, 101 and 111 are still withdrawn.

Status of the Claims
Claims 1-2, 5, 7-9, 13-14, 34, 38 currently remain under examination.

Response to Arguments
Withdrawn Rejection(s)
The rejection of claims 1-2, 5, 7-8, 13-14, 34 and 38 under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (2013, Blood transfusion, 11(1), p.43-52) is withdrawn based on claim amendments and based on Applicant’s argument which was found to be persuasive. 
The examiner agrees that Liu et al. do not teach a method for assessing a (mixed) sample that comprises donor-specific cell-free DNA and a subject cell-free DNA.
Liu et al. is construed as being directed to a method for screening for normal or mutated ABO alleles of blood sample(s) following bone marrow transplantation and peripheral blood hematopoietic stem cell transplantation (HSCT) so as to determine the status of ABO chimerism and evaluate likelihood of incompatible haematopoietic stem cell transplantation (HSCT). 

The rejection of claims 1-2, 5, 7-9, 13-14, 34 and 38 under 35 U.S.C. 103 as being unpatentable over Luo et al. (2001, Clin Chem Lab Med, 39(12) pp. 1195-1197) in view of Hasi et al. (2011, Genet Mol Res, 10(1), pp.537-43) or Matsui (pub. May 12, 2011, US2011/0110931) is withdrawn based on claim amendments and based on Applicant’s argument which was found to be persuasive. 
The examiner agrees that Luo et al. do not teach a method for assessing a (mixed) sample that comprises a donor-specific cell-free DNA and a subject’s cell-free DNA.
Instead, Luo et al. is construed as being directed to a method for genotyping liver mitochondrial aldehyde dehydrogenase-2 (ALDH2) in samples from unrelated healthy individuals. Plasma samples of these individuals are screened for ALDH21 usual allele and atypical ALDH22 alleles using MAMA amplification (see abstract). Individuals with atypical ALDH22 allele have higher levels of acetaldehyde in their plasma (abstract).

Maintained Rejection(s)
The rejection of claims 1-2, 5, 7-8, 13-14, 34 and 38 under 35 U.S.C. 102(a)(1) as being anticipated by Glaab et al. (1999, Mutat Res. 430(1):1-12: previously cited) is maintained, but modified into a rejection under 35 U.S.C 103 so as to address the new limitations of claim 1 in spite of Applicant’s amendment of claim 1 to newly require a method of assessing donor-specific cell-free DNA in a sample comprising donor-specific cell-free DNA and subject’s cell-free DNA. 
Applicant’s argue in the Remarks filed 09/02/2022, on pg 7, 2nd para of section entitled “Rejections under 35 U.S.C. 102”, that Glaab et al. does not teach donor-specific cell-free DNA and subject’s cell-free DNA.
This argument was not found to be persuasive since Glaab et al. discloses that mutant DNA (regarded as the instant donor-specific DNA) was diluted/spiked into wild-type TK6 cell-line DNA (regarded as subject’s cell-free (TK6 cell line) DNA) and amplified with specific MAMA primers (see Glaab et al., pg 10, right col., last para and pg 11, Figs. 4A-4B). 

In Fig. 4A on page 11, Glaab et a. teach three amplification assays are disclosed. The amplifcation comprise: 
(i) 10 ng 538 CT mutant DNA in a background of 100 ng wildtype TK6 DNA; or 
(ii) 1 ng 538 CT mutant DNA in a background of 100 ng wildtype TK6 DNA; or 
(iii) 0.1 ng 538 CT mutant DNA in a background of 100 ng wildtype TK6 DNA.

The amplification-based quantification assays of Fig. 4A (i) above provides at least a primer pair comprising the exon 8 reverse primer combined with a exon 8 forward primer as follows:
Exon 8 reverse primer 		5’-AATCCCTGAAGTATTCATTATAGTC-‘3

with either:
Exon 8 forward primer normal 	5’-TGAATTATGATTCTTTTTAGTTG TTG-‘3
Exon 8 forward primer 538 AT	5’-TGAATTATGATTCTTTTTAGTTG TAT-‘3
Exon 8 forward primer 538 CT 	5’-TGAATTATGATTCTTTTTAGTTG TCT-‘3

Regarding claim 1, the primer pair comprising exon 8 forward 538 CT primer, is used on pg 11, Fig. 4A where TaqMAMA primers are indicated. 
This exon 8 forward 538 CT primer comprises a 3’ penultimate mismatch relative to the 538 AT allele (i.e. the 538 CT primer indicates an A > C change at the 3’ penultimate position but a 3’ double mismatch relative to the wildtype allele (has a TG > CT)) and specifically amplifies the 538 CT mutant allele.
 
The rejection of claims 1-2, 5, 7-8, 13-14, 34 and 38 under 35 U.S.C. 102(a)(1) as being anticipated by Veselovska (2011, Doctoral Thesis, Department of Genetics and Microbiology, Charles University in Prague, pp 1-104) is maintained but slightly modified so as to address the new limitations of claim 1.
Applicant’s argue in the Remarks filed 09/02/2022, on pg 8, 3rd and 4th paragraphs Veselovska does not teach donor-specific cell-free DNA and subject’s cell-free DNA.
This argument was not found to be persuasive since Veselovska is directed to method(s) for assessing cell-free fetal DNA of a maternal plasma cell-free DNA sample. 
Veselovska teach a method for assessing a (mixed) sample that comprises a donor-specific cell-free DNA (i.e. fetal DNA comprising paternally inherited allele) and a subject’s (maternal plasma) cell-free DNA.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-8, 13-14, 34 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veselovska (2011, Doctoral Thesis, Department of Genetics and Microbiology, Charles University in Prague, pp 1-104).
Regarding claims 1-2, 5, 7-8, 13-14, 34 and 38, Veselovska teach a method of assessing an amount of donor-specific cell-free DNA in a plasma sample from a maternal subject, the sample comprising donor-specific (fetal DNA comprising paternally inherited alleles) and subject’s cell-free DNA (see pg 43-44, section 3.7 entitled “Allele-specific real-time PCR”, wherein Veselovska provide primer pairs as disclosed in Table 8 on pg 44, reproduced below, to DNA extracted from plasma).
Veselovska teach their method as a non-invasive method for prenatal diagnosis of monogenic diseases represented by TSC1-linked tuberous sclerosis, achieved by detection of paternally-inherited mutant allele in the pool of maternal alleles in plasma (pg 4, abstract).

Table 8, pg 44, of the thesis of Veselovska (2011)

    PNG
    media_image1.png
    783
    889
    media_image1.png
    Greyscale

Regarding claims 1-2, 5, 7-9, 13-14, 34 and 38, Veselovska teach performing an amplification-based quantification assay using the primer pairs of Table 8, reproduced above. Accordingly, Veselovska teach at least two primer pairs, wherein each primer pair comprises a forward primer and a reverse primer (see last (4) mut2242C>T primers of chr9:135778164 disclosed Table 8, each forward primer used together with reverse primer for binding chr9:135778064).
 The mut 2242C>T sense wild type primer 2 illustrated below, comprises a 3’ penultimate mismatch relative to mut 2242C>T sense wild type primer 1, illustrated below, but a 3’ double mismatch relative to mut 2242 C>T sense mut primer 3, illustrated below.

mut 2242C>T sense wild type primer 2

    PNG
    media_image2.png
    51
    834
    media_image2.png
    Greyscale


mut 2242C>T sense wild type primer 1

    PNG
    media_image3.png
    54
    816
    media_image3.png
    Greyscale


mut 2242C>T sense mut primer 3

    PNG
    media_image4.png
    67
    823
    media_image4.png
    Greyscale

Veselovska teach selecting informative results from the amplification-based quantification assay, and determining the amount of donor-specific cell-free DNA in the sample from the informative results (see Ct values of pg 54, Table 12, reproduced below; and see pg 56, Table 14, reproduced below and pg 33, section 3.1.1. wherein Veselovska assess a patient sample having tuberous sclerosis (heterozygote for point mutation 2242 C>T in exon 17 of gene TSC1).
Table 12

    PNG
    media_image5.png
    312
    826
    media_image5.png
    Greyscale


Table 14

    PNG
    media_image6.png
    308
    857
    media_image6.png
    Greyscale


Regarding claim 34 and 38, Veselovska teach “we developed a strategy for prediction of proportion of informative couples for panel of SNPs of interest that can be applied to any monogenic disease” (pg 3).
Accordingly, the instant claims 1-2, 5, 7-8, 13-14, 34 and 38 are anticipated by Veselovska (2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 7-8, 13-14, 34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Glaab et al. (1999, Mutat Res. 430(1):1-12: previously cited).

Regarding claims 1-2, 5, 7-8, 13-14 and 34 and 38, Glaab et al. teach a method of assessing an amount of donor-specific cell free DNA in a sample from a subject. The DNA interrogated by Glaab are not analyzed in-situ and are not cell-bound and therefore are construed to be cell-free DNA. 
The sample of Glaab et al. also comprise donor-specific DNA and a subject’s free DNA (see pg 10, right col., last para and pg 12, left col. 1st para: wherein Glaab et al. discloses that mutant DNA from mutant cell line clones (Wil-550 or Tk6h-523) were each diluted in various amounts into wild-type DNA sample from the TK6 cell line) and amplified with specific MAMA primers.
Glaab et al. provided a primer pair for amplifying wild type nucleic acids and MAMA primers for amplifying mutant/donor-specific nucleic acids selected from TK6, Wil-550 and TK6h-523). 
Glaab et al. teach performing an amplification-based quantification assay on the spiked sample, comprising mutant DNA and wildtype TK6 DNA using TaqMAMA primers (see pg 10, right col., last para and pg 12, left col., 1st para and Figs. 4A-4B).
Glaab et al. teach at least two primer pairs, wherein each primer pair comprises a forward primer and a reverse primer, 
wherein one of the at least two primer pairs comprises a 3' penultimate mismatch in a primer relative to one allele of the SNV target but a 3' double mismatch relative to another allele of the SNV target and specifically amplifies the one allele of the SNV target, and 
another of the at least two primer pairs specifically amplifies the another allele of the SNV target (see Glaab et al., Table 2 on pg 4, for disclosure of normal reverse primer and MAMA reverse primers having penultimate and double mismatches to wildtype exon 8 locus sequence).

In Table 2 on pg 4, Glaab et al. teach a normal primer pair comprising wild type Ex 8 5’ forw primer used in a combination with the Ex 8 rev 3’ primer. Glaab et al. teach other forward primers specific for donor cell-free DNA i.e. “538 AT 5’” and 538 CT 5’” that are to be used in a combination with the same Ex 8 rev 3’ primer.

The normal and donor-specific Wil-550 forward primers are disclosed as follows:
Exon 8 forward primer normal 	5’-TGAATTATGATTCTTTTTAGTTG TTG-‘3
Exon 8 forward primer 538 AT	5’-TGAATTATGATTCTTTTTAGTTG TAT-‘3
Exon 8 forward primer 538 CT 	5’-TGAATTATGATTCTTTTTAGTTG TCT-‘3

Regarding claim 1, the primer pair comprising exon 8 forward 538 CT primer, is used on pg 11, Fig. 4A where TaqMAMA primers are indicated. 
This exon 8 forward 538 CT primer comprises a 3’ penultimate mismatch relative to the 538 AT allele (i.e. the 538 CT primer above shows an A > C change at the 3’ penultimate position relative to the 538 AT primer, but a 3’ double mismatch (the CT primer shows a TG > CT) relative to the wildtype allele and specifically amplifies the 538 CT mutant allele.

Glaab et al. teach selecting informative results from the amplification-based quantification assays (as TaqMAMA offers a highly specific amplification of the spiked-in mutant (donor cell clone) DNA and promotes the allelic discrimination of tumor associated mutant clone DNA in a high background of normal wildtype normal DNA (see Figs. 4A and/or pg 5, right col, 2nd para and right col, last para: and pg 6, left col, 1st para).

Further regarding claims 5, 7, 34 and 38, Glaab et al. teach obtaining the results from an amplification-based quantification assay (pg 11, Fig. 4 which quantitates amounts of donor-specific (MUT) exon 8 amplicons and native (WT) exon 8 amplicons), to report copy number of the native and non-native nucleic acids (pg 10, Table 3) so as to provide informative results of genotypes (see pg 10, Table 3).

Regarding claims 34 and 38, based on the MAMA results, Glaab et al. assess the amount of donor-specific (mutant clone) nucleic acids and or report and/or predict the likely mutant genotypes of the samples screened (pg 10, Table 3 and pg 11, Figs. 4A-4B, wherein the amounts of mutant alleles detected with distinct MAMA primer pairs report the likely non-native genotypes of the samples screened).

Omitted from Glaab et al. (claim 1)
	Glaab et al. do not teach a single tube amplification-based quantification assay that provides at least two primer pairs in a same tube for coamplification of at least two distinct SNV targets or alleles, wherein a primer of the first primer pair is for specifically amplifying a first allele; and said first primer pair comprises a primer comprising 3’ penultimate mismatch to a second SNV allele target but a 3’ double mismatch relative to a third SNV allele target, and wherein the second primer pair is for specifically amplification of the second SNV allele target.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the amplification-based quantification assay method of Glaab et al. taught by Glaab et al. as being useful to evaluate a mixed sample comprising a donor specific DNA and a subject DNA into a multiplex amplification by providing in a single tube/well, a combination of distinct SNV targeting/amplifying primers, such as the normal exon 8 primers for specific amplification of a sequence at exon 8 locus (i.e. Ex 8 Forw 5’ primer and Ex 8 Rev 3’ primer and Ex 8 probe) together with one or more TaqMAMA primer pairs taught by Glaab et al. in Table 2 for the purpose of assessing in a single tube, the component sequences of the mixed sample e.g. to assess the amount of normal wildtype TK6 cell line DNA relative to the amount of spiked-in Wil-550 538 AT mutant DNA and/or Wil-550 538 CT mutant DNA of a (reference) sample.
The motivation for modification of Glaab et al. into a multiplex amplification comes from Glaab et al. who discloses their method as being suitable for analysis of SNPs from pooled DNAs in a single well of multiple individuals since the method promotes highly specific amplification and rapid detection of mutant DNAs relative to wildtype DNA by illustrating an approximate 1000-fold level of discrimination for distinct alleles (see pg 12, left col., last para).
One of ordinary skill in the art would have had a reasonable expectation of success with a single multiplex amplification using at least two sets of primer pairs, wherein a first primer pair is for specific amplification of a first allele of the SNV target, wherein a primer of the first primer pair comprises a 3' penultimate mismatch relative to a second SNV target allele but a 3' double mismatch relative a third SNV target allele, and wherein a second primer pair of the sets is for specific amplification of a second SNV target allele since the combination of the at least two sets of primer pairs would have been expected to amplify as well as promote allelic discrimination of each individual distinct SNV target of a mixed sample in a manner as taught/suggested by Glaab et al.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 1-2, 5, 7-8, 13-14, 34 and 38 are prima facie obvious.

Conclusion
No claims are currently allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        October 18, 2022